DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group IV, claims 18 and 21-23, in the reply filed on 11/22/21 is acknowledged.
Claims 11-17 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I-III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/21.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “static elimination mechanism” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“substrate holding unit” in claim 18;
“liquid supply section” in claim 18;
“static elimination mechanism” in claim 21; and
“gas supply unit” in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18,
	Lines 9-10 recite “after the processing liquid has been supplied to the substrate, the controller controls to supply the rinsing liquid” which renders the claim indefinite because the controller program step of supplying processing liquid to the substrate is after the processing liquid has been supplied to the substrate given that the controller program step of supplying processing liquid to the substrate is not positively recited by the claim.  Appropriate correction is required.
Lines 13-14 recite “after washing the substrate and the top plate portion with the rinsing liquid, the controller controls to increase the number of rotations of the substrate” which renders the claim indefinite because it cannot be surmised what is meant by “increase the number of rotations of the substrate” in this context.  Additionally, there is insufficient antecedent basis for limitation "the number of rotations of the substrate" in the claim.  It is unclear if applicant intends to instead define that the controller controls to increase a rate/speed of rotation, for example “the controller controls to increase a number of rotations per minute of the substrate”, or the like.  Appropriate correction is required.
Lines 16-17 recite “the controller controls to raise the top plate portion after reducing the film thickness of the rinsing liquid” which renders the claim indefinite because it is unclear what additional unclaimed structure is required to “raise the top plate portion”.  Appropriate correction is required.
Regarding claim 22,
Lines 4-5 recite “wherein the controller controls to increase a supply amount of the atmosphere adjusting gas together with an increase of the number of rotations of the substrate” which renders the claim indefinite because it cannot be surmised what is meant by “increase a supply amount of the atmosphere adjusting gas” and “increase the number of rotations of the substrate” in this context.  Additionally, there is insufficient rate of the gas and increase a rate/speed of rotation, for example “the controller controls to increase a supply rate of the atmosphere adjusting gas together with an increase of a number of rotations per minute of the substrate”, or the like.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0104940 to Nagamine et al. (hereafter “Nagamine”).
Regarding claim 18,
Nagamine discloses a substrate processing apparatus comprising: 
a substrate holding unit (60) that holds and rotates a substrate [Fig. 13; ¶0102]; 
a liquid supply section (50A) that supplies a processing liquid and a rinsing liquid to the substrate (via 70n) [Fig. 13; ¶0051, ¶0105]; 
a top plate portion (70) provided to face the substrate held by the substrate holding unit [Fig. 13; ¶0100]; and 

Regarding the recitation “wherein, after the processing liquid has been supplied to the substrate, the controller controls to supply the rinsing liquid between the substrate held by the substrate holding unit and the top plate portion while rotating the substrate to wash the substrate and the top plate portion with the rinsing liquid, after washing the substrate and the top plate portion with the rinsing liquid, the controller controls to increase the number of rotations of the substrate to reduce a film thickness of the rinsing liquid, and the controller controls to raise the top plate portion after reducing the film thickness of the rinsing liquid”, this recitation is a statement of intended use which does not patentably distinguish over the cited prior art since Nagamine meets all the structural elements of the claim and is capable of performing said intended use if so desired [i.e. controller (200) is capable of: controlling supply of rinsing liquid (e.g. CDIW) while rotating substrate (via 60a), increasing the number of rotations of the substrate (via 60a), and raising the top plate portion (via 30a)].  It is noted that neither the manner of operating the disclosed controller nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, see, e.g., In re Schreiber, 128 said recited steps of intended use must be “configured” or “programmed” to be performed by the controller, or “stored in memory”.
Regarding claim 22,
Nagamine discloses the substrate processing apparatus according to claim 18, further comprising a gas supply unit (at 58A) that supplies an atmosphere adjusting gas (N2) between the substrate and the top plate portion (via 70n) [see Fig. 13; ¶0133].
Regarding the recitation “wherein the controller controls to increase a supply amount of the atmosphere adjusting gas together with an increase of the number of rotations of the substrate”, this recitation is a statement of intended use which does not patentably distinguish over the cited prior art since Nagamine meets all the structural elements of the claim and is capable of performing said intended use if so desired [i.e. controller (200) is capable of increasing a supply amount of the atmosphere adjusting gas (via 58A) and increasing the number of rotations of the substrate (via 60a)].  It is noted that neither the manner of operating the disclosed controller nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, see, e.g., In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997), in order to satisfy the functional said recited steps of intended use must be “configured” or “programmed” to be performed by the controller, or “stored in memory”.
Regarding claim 23,
Nagamine discloses the substrate processing apparatus according to claim 18, wherein it is noted that the recitation “the controller controls to fill between the substrate and the top plate portion with the rinsing liquid to wash the substrate and the top plate portion with the rinsing liquid” is a statement of intended use which does not patentably distinguish over the cited prior art since Nagamine meets all the structural elements of the claim and is capable of performing said intended use if so desired [i.e. controller (200) is capable of filling between the substrate and top plate portion with rinsing liquid (via 70n)].  It is noted that neither the manner of operating the disclosed controller nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, see, e.g., In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997), in order to satisfy the functional limitations in an apparatus claim.  On this basis, said recited steps of intended use must be “configured” or “programmed” to be performed by the controller, or “stored in memory”.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0104940 to Nagamine et al. (hereafter “Nagamine”) or, in the alternative, under 35 U.S.C. 103 as being obvious over US Pub. 2007/0007244 to Hichri et al. (hereafter “Hichri”).
Regarding claim 21,
Nagamine discloses the substrate processing apparatus according to claim 18, wherein the top plate portion (70) comprises a plate nozzle (70n) that supplies an inert gas (N2) which would inherently function to eliminate static; on this basis, the plate nozzle (70n) meets all features of the claimed “static elimination mechanism”.  In the alternative, it is old and well-known in the art to provide such a top plate of a substrate processing apparatus with a static eliminating mechanism, e.g. a grounding wire or an ionizer.  For example, Hichri similarly discloses a substrate processing apparatus comprising a top plate portion (18) provided to face a substrate (25) held by a substrate holding unit (28), wherein the top plate portion (18) functions as an electrode that is electrically coupled to a power source (20) to ionize gas between the substrate and top plate portion (i.e. functions as ionizer) [see Fig. 4; ¶0027-¶0028].  Therefore it would 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711